DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 5 are objected to because of the following informalities:  
Claims 3 and 5 recite “when the event information has acquired” but it should read “when the event information is acquired”, or “when the event information has been acquired”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, it is unclear to the examiner how it is determined whether or not the search will be stopped on the basis of the number of events calculated at a current time and the number of events calculated at a previous time for the same POI. It is unclear what the correlation between the number of events calculated at a current time and the number of events calculated at a previous time for the same POI, and how it is determined whether the search will be stopped based on the calculated number of events.  As currently presented, the claim fails to clearly recite the metes and bounds of the claims, which renders the claims indefinite. The examiner will interpret the claimed limitation as stopping the search when the number of events exceed a certain event number threshold. The same rational applies to claim 5.  Appropriate correction is required.
	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being dependent on a rejected claim 2 and for failing to cure the deficiencies as recited above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The limitations recited above is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “acquiring event information on an event performed at a target POI” in the context of the claim encompasses the user collecting information regarding events performed at a target POI (e.g. seeing a list of events at a target POI, which can be done mentally). Similarly, the limitation “search for similar event information similar to the acquired event information” in the context of the claim encompasses the user gathering information with regards to the event information and comparing such events (e.g. gathering a list of events at a POI, and looking for similar events, which can be done mentally). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the step of inputting POI identification information is taught in the primary prior art reference KANG JI EUN KR20120087268A, see page 3 lines 22-25, “On the basis of the information on the specific location received from the mobile terminal with the local information service related function activated by the input signal, the local event or theme information registered in the region to  KANG JI EUN KR20120087268A, see page 3 lines 26-27, “updates event or theme information according to whether local event or theme information stored in the integrated database is valid.” Accordingly, the step of updating information is a well-understood, routine, and conventionally activity in the field. For these reasons, there is no inventive concept and the claim is not patent eligible.
Claims 2-5 are rejected under 35 U.S.C. 101 as being dependent on rejected claim 1 and for failing to cure the deficiencies cited above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KANG JI EUN KR20120087268A (henceforth EUN).

Regarding claim 1,
EUN discloses:
A POI (Point Of Interest) information updating device comprising a circuitry configured to: input POI identification information for identifying a POI; acquire event information on an event performed at a target POI identified by the input POI identification information
(See page 3 lines 22-25, “On the basis of the information on the specific location received from the mobile terminal with the local information service related function activated by the input signal, the local event or theme information registered in the region to which the specific location belongs is extracted to the mobile terminal. Transmitting; And extracting one or more POI information matching the local event or theme information extracted from the database and transmitting the extracted POI information to the mobile terminal.” Event information on the specific location (i.e. the POI) received from the mobile terminal is acquired.)
search for similar event information similar to the acquired event information 
(See page 3 lines 24-25 “Transmitting; And extracting one or more POI information matching the local event or theme information extracted from the database and transmitting the extracted POI information to the mobile terminal.” One or more 
and update information on the target POI on the basis of information on a POI at which an event indicated by the searched similar event information
(See page 3 lines 26-27, “Extracting the local event or theme information and transmitting the extracted local event or theme information to the mobile terminal according to an embodiment of the present invention maintains or updates event or theme information according to whether local event or theme information stored in the integrated database is valid.”)

Regarding claim 2,
EUN discloses:
wherein the circuitry determines a similarity between the event information on the basis of at least one of a holding period of an event, a name of the event and the number of participants at the event in the event information.
(See page 5 lines 50-53 (second to last paragraph), “The theme information DB 212 stores one or more events or theme information registered for each region or specific place. In detail, the event or theme information may include a place where the corresponding event is held, a holding period, a related event, and related site information. The theme information DB 212 may store the registered event or theme information for each region under the control of the controller 220 as update information or new information according to a real time or a predetermined cycle through a server of a company holding the corresponding event.”)

Regarding claim 4,
EUN discloses:
wherein the circuitry further outputs the updated information with an indication indicating that the information has been updated.
(See page 3 lines 32-33, “The method may further include extractingPOI additional information matching the one or more POIs from the POI additional information DB and transmitting the POI additional information to the mobile terminal”)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over EUN in view of Mellert US20130304372A1.

Regarding claim 3,
	Eun discloses the limitations as recited above in claim 1. 
	Eun further discloses:
wherein the circuitry calculates the number of events performed at the target POI when the event information has acquired, and determines whether or not the search , 
(See page 6, lines 29-30,” The control unit 220 of the POI service server 200 receiving the information retrieves the presence or absence of an event or a theme registered in a corresponding region from the theme information DB 212, and searches for an event based on a held period of the searched one or more events.” and page 6, lines 33-34, “the POI service server 200 generates a list listing one or more local events or theme information found in the previous step and transmits the list to the mobile terminal 100.”Generating a listing of events including calculating the number of events corresponding to a region (i.e. a target POI).

Eun does not discloses determining whether or not the search will be stopped on the basis of the number of events calculated at a current time and the number of events calculated at a previous time for the same target POI. 
However, Mellert 
determines whether or not the search will be stopped on the basis of the number of events calculated at a current time and the number of events calculated at a previous time for the same target POI.
(See para 0008, “The searching step as well as the adjusting step may be iteratively repeated until the (resulting) number of POI hits found within the iteratively adjusted corridor size meets a predetermined acceptance criterion. For this purpose, the current number of found POIs may be evaluated (or compared) against the acceptance criterion after each iteration (e.g., after each corridor size adjustment and after the subsequent POI search performed in the adjusted corridor size)” The searching is stopped when the number of events (i.e. POIs in the corridor, see Fig. 6A) exceed a certain number of even threshold for the same target POI (i.e. the search along a motorway, wherein only exits (i.e. a target POI) are taken into account).)

It would have been obvious to one of ordinary skill in the art before the effective filing date for the invention to have modified EUN to incorporate the teachings of Mellert to include determining whether or not the search will be stopped on the basis of the number of events calculated at a current time and the number of events calculated at a previous time for the same target POI in order to create a more robust system by saving processing resources and to further increase search performance (para 0004, Mellert) by providing an exit condition (i.e. stopping a search)  so that the search can be aborted when exceeding a threshold value(para 0004, Mellert).

Regarding claim 5,
Mellert and EUN discloses the same limitations as recited above in claim 3, and are therefore rejected with the same rational. The same motivation from claim 3 applies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kang et al. US20200045497A1 discloses a method for providing proximity-based information, wherein POIs are identified that are proximate and screen only users who show interest in point-of-interest (POI) information among a number of users positioned proximate to the point-of-interest (POI) and provide marketing information, thereby providing the optimized marketing content per user (para 0011).
Suzuki 
Tsuboi US20170053034A1 discloses a method configured to perform control in a manner that a display screen displays POI information to be recommended to a user and one or more search axes for searching for the POI information together. The display screen displays the one or more search axes in descending order of correlation with a search purpose (See Fig. 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/             Primary Examiner, Art Unit 3669